DETAILED INTERVIEW SUMMARY
1.	Applicant authorized email communications on 6/15/20201 and emailed a proposed agenda (included as an attachment).  The following summarizes the discussion points of the interview:
The proposed amendment is supported by Fig. 31 and overcomes the 35 U.S.C. 112(a) written description rejection.
The proposed amendment in terms of its intended meaning by Applicant (i.e., the distribution of the effective length is non-Gaussian (“not normally distributed”) is not one in the same as the broadest reasonable interpretation of polydisperse distribution (i.e., having varying lengths).  As previously discussed in the prior Office Action, all experimental samples are always polydisperse:  even for a nominally single-component  sample (see page 6 of prior Office Action and evidential reference cited).  Thus, the feature is also non-limiting.
Figure 31 does not support that the effective fiber length of the fibrous carbon is not a Gaussian/normal distribution on the basis of Figure 31 given Figure 31 is not in the format of a statistical deviation graph.  In other words, it appears to determine whether the distribution of effective carbon length is normal or non-normal, the standard deviation would have to be charted.
	It is not clear that such a feature (if charted and claimed), would meet the written description requirement given it is a new feature calculated from the data presented and not part of the original disclosure.  Regarding the case law that supports the above conclusion, Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 
The specification sets forth seven examples. Values for Cmax and C24 are provided for only the first three. Other pharmacokinetic data are provided as well, and morphine concentrations are provided for times other than 24 hours after administration of the drug. Although the examples provide the data from which one can piece together the Cmax/C24 limitation, neither the text accompanying the examples, nor the data, nor anything else in the specification in any wav emphasizes the Cmax/C24 ratio. The district court therefore reasonably concluded that one of ordinary skill in the art would not be directed to the Cmax/C24 ratio as an aspect of the invention. 

The Court held in the above case that, “[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion." Likewise, while in hindsight one could chart the distribution and determine it’s standard deviation and type of distribution, there is nothing within the specification that clearly discloses to the skilled artisan that the inventors considered the type of distribution as an aspect of the invention.  
With respect to the prior art, given all experimental samples are always polydisperse:  even for a nominally single-component  sample (see page 6 of prior Office Action and evidential reference cited), the feature is non-limiting and does not overcome the prior art of record.  
Applicant’s comments with respect to Bachot and the monodisperse distribution of Bachot presented by Applicant and labeled Fig. 1 (reproduced below, see emphasized portion) does not hold true.  

    PNG
    media_image1.png
    617
    662
    media_image1.png
    Greyscale

The portion in the box is not necessarily true, and is not a statement of fact.  For example, an average of median distribution could look like that shown below (taken from the Wikipedia article of “Probability density function”) such that the Bachot distribution could be a non-Gaussian distribution versus a normal distribution:

    PNG
    media_image2.png
    118
    214
    media_image2.png
    Greyscale

Accordingly, the argument is founded on the incorrect notion that Bachot must have a normal distribution.



/AMANDA J BARROW/Primary Examiner, Art Unit 1729